--------------------------------------------------------------------------------

Exhibit 10.1
 
Name of Subscriber:  
   
(Please Print Your Name Here)



SUBSCRIPTION AGREEMENT


3% CONVERTIBLE  SENIOR SECURED PROMISSORY NOTE




MiMedX  Group, Inc.
1234 Airport Road, Suite 105
Destin, Florida 32541


 
Re:
3% Convertible Senior Secured Promissory Note of MiMedX Group, Inc.



ARTICLE 1
SUBSCRIPTION


Section 1.1          Subscription.  The undersigned subscriber (“Subscriber”)
hereby irrevocably subscribes for and agrees to purchase a 3% Convertible Senior
Secured Promissory Note (the “Note”) from MiMedX Group, Inc., a Florida
corporation (the “Company”), in the principal amount set forth below, on the
terms and conditions described in this subscription agreement (this
“Subscription Agreement”), the Note and the Security and Intercreditor Agreement
(the “Security Agreement”)  attached hereto.


Amount And Dollar Value Of Note Subscribed For
$__________________________________


THE UNDERSIGNED SUBSCRIBER IS REQUIRED TO CHECK THE APPROPRIATE BOX ON THE
ACCREDITED INVESTOR CERTIFICATION FOUND ON PAGE 7 HEREOF TO CERTIFY HIS, HER OR
ITS STATUS AS AN ACCREDITED INVESTOR.


Section 1.2          Collateral.    The Note is secured by a first priority
security interest (subject to future subordination described below)  in all
assets of Mimedx, Inc., a wholly owned subsidiary of the Company, except for the
equity securities of SpineMedica LLC which is a wholly owned subsidiary of
MiMedx, Inc., pursuant to a security interest in favor of Subscriber and the
Other Purchasers.  Subscriber acknowledges that the declaration of an event of
default, and the exercise or waiver  of  rights as a secured party under the
Security Agreement is subject to the decision of the holders of a majority in
dollar value of the Notes  held by Subscriber and the Other Purchasers (the
“Majority in Interest”). A Collateral Agent will be appointed under the Security
Agreement, who is authorized to take action on behalf of the holders of the
Notes, upon the decision of the Majority in Interest.


Section 1.3          Subordination.  The rights of Subscriber are subordinate to
payment and lien rights to bank debt hereafter incurred by the Company in an
amount not to exceed $5.0 million (the “Permitted Senior Indebtedness”), as
provided in the Security Agreement.


Section 1.4          Conversion.   The Notes are convertible into common stock
of the Company at $0.50 per share at any time at the election of the Subscriber,
and are also convertible at said price at the election of the Company if the
common stock of the Company closes at not less than $1.50 per share for a
certain period of time, as more particularly described in the Note.


Section 1.5           Acceptance or Rejection.  The undersigned understands that
the Company will accept this subscription (and only with respect to it) only
after the undersigned has executed and delivered this Subscription Agreement and
the Counterpart Signature Pages to the Note and the Security Agreement.  The
undersigned acknowledges that the undersigned may not withdraw this
subscription, but that the Company reserves the right, in its sole discretion,
to accept or reject this subscription, in whole or in part.


 
 

--------------------------------------------------------------------------------

 


In the event this subscription is rejected in part by the Company, there shall
be returned to the undersigned the difference between the subscription amount
paid to it and the subscription price allocable to the Note accepted. In the
event this subscription is rejected in its entirety, the subscription amount
paid will be promptly returned to the undersigned without deduction and without
interest, and this Subscription Agreement shall have no force or effect.


            Section 1.6          Other Subscription Agreements; Closings.  The
Company has entered into or expects to enter into separate subscription
agreements (the “Other Subscription Agreements”) with other purchasers (the
“Other Purchasers”), providing for the sale to the Other Purchasers of
Notes.  This Subscription Agreement and the Other Subscription Agreements are
separate agreements, and the sales of Note(s) to you and the Other Purchasers
are to be separate sales.  The Note, Security Agreement, and a copy of the fully
executed Subscription Agreement will be delivered to you promptly after the
closing.


ARTICLE 2
INVESTOR REPRESENTATIONS, WARRANTIES AND COVENANTS


The undersigned makes the following representations, warranties and covenants
with the intent that the same will be relied upon by the Company:


Section 2.1          Information.  The undersigned acknowledges that the
undersigned has been offered the opportunity to obtain information, to verify
the accuracy of the information received by him, her or it and to evaluate the
merits and risks of this investment and to ask questions of and receive
satisfactory answers concerning the terms and conditions of this
investment.  The undersigned understands that information regarding the Company
is on file with the Securities and Exchange Commission (“SEC”), and the
undersigned has reviewed such documents and information as he, she or it has
deemed necessary in order to make an informed investment decision with respect
to the investment being made hereby. The Company has made its officers available
to the undersigned to answer questions concerning the Company and the investment
being made hereby.  In making the decision to purchase the Note, the undersigned
has relied and will rely solely upon independent investigations made by him, her
or it.  The undersigned is not relying on the Company with respect to any tax or
other economic considerations involved in this investment.  Other than as set
forth in Article 3 hereof, no representations or warranties have been made to
the undersigned by the Company.  To the extent the undersigned has deemed it
appropriate, the undersigned has consulted with his, her or its own attorneys
and other advisors with respect to all matters concerning this investment.


Section 2.2          Not a Registered Offering.  The undersigned understands
that the Note issued hereunder (including any securities issuable upon
conversion thereof) has not been and is not being registered with the SEC nor
with the governmental entity charged with regulating the offer and sale of
securities under the securities laws and regulations of the state of residence
of the undersigned and are being offered and sold pursuant to the exemption from
registration provided in Section 4(2) of the Securities Act of 1933, as amended
(the “1933 Act”), and Rule 506 of Regulation D (“Regulation D”) promulgated
under the 1933 Act by the SEC and limited exemptions provided in the “Blue Sky”
laws of the state of residence of the undersigned, and that no governmental
agency has recommended or endorsed the Note or made any finding or determination
relating to the fairness for investment of the Note (including any securities
issuable upon conversion thereof) or of the adequacy of the information on file
with the SEC or this Subscription Agreement.  The undersigned is unaware of, and
is in no way relying on, any form of general solicitation or general advertising
in connection with the offer and sale of the Note (including any securities
issuable upon conversion thereof).  The undersigned is purchasing the Note
without being furnished any offering or sales literature or prospectus.


Section 2.3          Purchase for Investment.  The undersigned is subscribing
for the Note solely for his, her or its own account for investment purposes and
not with a view to, or with any intention of, a distribution, sale or
subdivision for the account of any other individual, corporation, firm,
partnership, limited liability company, joint venture, association or
person. The undersigned represents that he, she or it understands that there is
no public market for the Note and that no such market will ever exist.  The
undersigned represents that if he, she, or it has received certain confidential
information concerning a transaction by which it is contemplated that the
Company may acquire another company, he, she, or it understands that such
information is speculative in nature and that there is no guarantee that such
possible acquisition transaction will be consummated, or, if consummated, will
be successful or result in an increase in shareholder value.


 
- 2 -

--------------------------------------------------------------------------------

 


Section 2.4          Accredited Investor and other Investment
Representations.  The undersigned represents and warrants that the undersigned
is an “accredited investor” as defined in Rule 501(a) of Regulation D under the
1933 Act and that the undersigned has accurately completed the Accredited
Investor Certification, which precedes the signature page to this Subscription
Agreement.


Section 2.5           Restrictions on Transfer.


(a)           The undersigned understands and agrees that because the offer and
sale of the Note subscribed for herein have not been registered under federal or
state securities laws, the Note (including any securities issuable upon
conversion thereof) acquired may not at any time be sold or otherwise disposed
of by the undersigned unless it is registered under the 1933 Act or there is
applicable to such sale or other disposition one of the exemptions from
registration set forth in the 1933 Act, the rules and regulations of the SEC
thereunder and applicable state law.  The undersigned further understands that
the Company has no obligation or present intention to register the Note
(including any securities issuable upon conversion thereof) or to permit its
sale other than in strict compliance with the 1933 Act, SEC rules and
regulations thereunder, and applicable state law.  The undersigned recognizes
that, as a result of the aforementioned restrictions, there is no and will be no
public market for the Note subscribed for hereunder.  The undersigned expects to
hold the Note (and any securities issuable upon conversion thereof) for an
indefinite period and understands that the undersigned will not readily be able
to liquidate this investment even in case of an emergency.


(b)           The Note (and the securities to be issued to the undersigned upon
conversion thereof)  shall have endorsed thereon legends substantially as
follows:


“THE SECURITIES REPRESENTED BY THIS PROMISSORY NOTE (AND THE SECURITIES INTO
WHICH IT IS CONVERTIBLE) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT COVERING THESE SECURITIES UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR UNDER APPLICABLE
STATE SECURITIES LAWS.”


Section 2.6           Investment Risks. The undersigned represents that he, she
or it has read and understands all of the “Risk Factors” set forth in the
Company’s most recent Form 10-K and Form 10-Q on file with the SEC.  Without
limiting the foregoing, the undersigned has such knowledge and experience in
financial and business matters that he, she or it is capable of evaluating the
merits and risks of an investment in the Note.  The undersigned recognizes that
the Company is a development stage company with an extremely limited financial
and operating history, that the development of medical devices is difficult,
time consuming, and expensive, and that an investment in the Company involves
very significant risks.  The undersigned further recognizes that (A) an
investment in the Company is highly speculative, (B) an investor may not be able
to liquidate his, her or its investment, (C) transferability of the Note is
extremely limited, (D) in the event of a disposition, the investor could sustain
a loss of his, her or its entire investment, (E) the Company will require
significant additional financing in order to continue its business, (F) the
Company has never had any revenues and may not have any significant revenues for
the foreseeable future, and (G) the Company intends to raise additional funds in
the near future through the sale of equity, and that any such sale below the
conversion events set forth in the Note may be on terms to investors that are
more favorable than the terms to the undersigned.  The undersigned is capable of
bearing the economic risks of an investment in the Note, including, but not
limited to, the possibility of a complete loss of the undersigned’s investment,
as well as limitations on the transferability of the Note, which may make the
liquidation of an investment in the Note difficult or impossible for the
indefinite future.  The undersigned acknowledges that legal advice has been
provided to the Company by Womble Carlyle Sandridge & Rice, PLLC, and that such
law firm has neither provided advice to the Subscriber nor performed any due
diligence on the Subscriber’s behalf.  The undersigned acknowledges that he, she
or it has been advised to seek his, her or its own independent counsel from
attorneys, accountants and other advisors with respect to an investment in this
offering.


 
- 3 -

--------------------------------------------------------------------------------

 


Section 2.7          Residence.  The undersigned, if a natural person, is a bona
fide resident of the state set forth in his or her address on the signature page
to this Subscription Agreement.  The undersigned, if an entity, has its
principal place of business at the mailing address set forth on the signature
page of this Subscription Agreement.


Section 2.8          Investor Information; Survival of Representations and
Warranties and Covenants.  The representations, warranties, covenants and
agreements contained in this Article 2 shall survive the date hereof.  Any
information that the undersigned is furnishing to the Company in this
Subscription Agreement is correct and complete as of the date of this
Subscription Agreement and if there should be any material change in such
information prior to his, her or its admission as a shareholder of the Company,
the undersigned will immediately furnish such revised or corrected information
to the Company.


Section 2.9          Due Organization.  If the undersigned is a corporation,
partnership or limited liability company, the undersigned is duly organized,
validly existing and in good standing under the jurisdiction of its
organization, has all requisite power and authority to own, lease and operate
its properties, to carry on its business as currently being conducted, to enter
into this Subscription Agreement and to perform its obligations hereunder and
thereunder.


Section 2.10        Due Authorization.  If the undersigned is a corporation,
partnership or limited liability company, the execution, delivery and
performance by the undersigned of this Subscription Agreement and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the undersigned.


Section 2.11        Capacity.  If the undersigned is an individual, the
undersigned has the capacity to execute, deliver and perform this Subscription
Agreement.


Section 2.12        Enforceability.  This Subscription Agreement will be, upon
its execution and delivery, a valid and binding obligation of the undersigned,
enforceable against the undersigned in accordance with its terms.


Section 2.13        No Conflicts.  Neither the execution, delivery or
performance by the undersigned of this Subscription Agreement, nor the
consummation by the undersigned of the transactions contemplated hereby will (A)
conflict with or result in a breach of any provision of the undersigned’s
certificate of incorporation, bylaws or other organizational documents, (B)
cause a default (or give rise to any right of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any agreement,
instrument or obligation to which the undersigned is a party or (C) violate any
law, statute, rule, regulation, judgment, order, writ, injunction or decree of
any court, administrative agency or governmental body, in each case applicable
to the undersigned or its properties or assets.


Section 2.14         No Approvals.  No filing with, and no permit,
authorization, consent or approval of, any person (governmental or private) is
necessary for the consummation by the undersigned of the transactions
contemplated by this Subscription Agreement.


Section 2.15        Brokerage Commissions and Finders’ Fees.  Neither the
undersigned nor anyone acting on the undersigned’s behalf has taken any action
which has resulted, or will result, in any claims for brokerage commissions or
finders’ fees by any person in connection with the transactions contemplated by
this Subscription Agreement.


 
- 4 -

--------------------------------------------------------------------------------

 


ARTICLE 3
COMPANY REPRESENTATIONS AND WARRANTIES


The Company makes the following representations and warranties with the intent
that the same may be relied upon by the undersigned:


Section 3.1          Due Organization.  The Company is a corporation duly
organized, validly existing and in good standing under the jurisdiction of its
organization, has all requisite power and authority to own, lease and operate
its properties, to carry on its business as currently being conducted, to enter
into this Subscription Agreement and to perform its obligations hereunder.


Section 3.2           Due Authorization.  The execution, delivery and
performance by the Company of this Subscription Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company.


Section 3.3           Enforceability.  This Subscription Agreement is, or upon
its execution and delivery will be, a valid and binding obligation of the
Company, enforceable against the Company in accordance with its respective
terms.


Section 3.4           No Conflicts.  Neither the execution, delivery or
performance by the Company of this Subscription Agreement, nor the consummation
by the Company of the transactions contemplated hereby, will (A) conflict with
or result in a breach of any provision of the Company’s certificate of
incorporation or by-laws, (B) cause a default (or give rise to any right of
termination, cancellation or acceleration) under any of the terms, conditions or
provisions of any agreement, instrument or obligation to which the Company is a
party or (C) violate any law, statute, rule, regulation, judgment, order, writ,
injunction or decree of any court, administrative agency or governmental body,
in each case applicable to the Company or its properties or assets.


Section 3.5          No Approvals.  Assuming the accuracy of the representations
and warranties contained in Article 2, no filing with, and no permit,
authorization, consent or approval of, any person (governmental or private) is
necessary for the consummation by the Company of the transactions contemplated
by this Subscription Agreement, other than filings under Federal and state
securities laws.


ARTICLE 4
MISCELLANEOUS PROVISIONS


Section 4.1           Notices and Addresses.  All notices required to be given
under this Subscription Agreement shall be in writing and shall be mailed by
certified or registered mail, hand delivered or delivered by next business day
courier.  Any notice to be sent to the Company shall be mailed to the principal
place of business of the Company or at such other address as the Company may
specify in a notice sent to the undersigned in accordance with this
Section.  All notices to the undersigned shall be mailed or delivered to the
address set forth on the signature page to this Subscription Agreement or to
such other address as the undersigned may specify in a notice sent to the
Company in accordance with this Section.  Notices shall be effective on the date
three days after the date of mailing or, if hand delivered or delivered by next
day business courier, on the date of delivery; provided, however, that notices
to the Company shall be effective upon receipt.


Section 4.2           Governing Law; Jurisdiction.  (A) THIS SUBSCRIPTION
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES,
(B) THE UNDERSIGNED HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FLORIDA STATE COURT OR UNITED STATES FEDERAL COURT SITTING IN THE STATE OF
FLORIDA, OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SUBSCRIPTION AGREEMENT OR ANY AGREEMENT CONTEMPLATED HEREBY, AND (C) THE
UNDERSIGNED HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH FLORIDA STATE OR FEDERAL
COURT.  THE UNDERSIGNED FURTHER WAIVES ANY OBJECTION TO VENUE IN SUCH COURT AND
ANY OBJECTION TO AN ACTION OR PROCEEDING IN SUCH COURT ON THE BASIS OF A
NON-CONVENIENT FORUM.  THE UNDERSIGNED FURTHER AGREES THAT ANY ACTION OR
PROCEEDING BROUGHT AGAINST THE COMPANY SHALL BE BROUGHT IN SUCH COURTS.  THE
UNDERSIGNED AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT
OR AGREEMENT CONTEMPLATED HEREBY.


 
- 5 -

--------------------------------------------------------------------------------

 


Section 4.3           Assignability.  This Subscription Agreement and the
rights, interests and obligations hereunder are not transferable or assignable
by the undersigned and the undersigned acknowledges and agrees that any transfer
or assignment of the Note shall be made only in accordance with all applicable
laws.


Section 4.4           Successors and Assigns.  This Subscription Agreement shall
be binding upon and inure to the benefit of the parties hereto, and each of
their respective legal representatives and permitted successors.


Section 4.5           Counterparts.  This Subscription Agreement may be executed
in multiple counterparts, each of which shall be deemed an original, but all of
which shall constitute one instrument.


Section 4.6           Modifications To Be in Writing.  This Subscription
Agreement constitutes the entire understanding of the parties hereto with
respect to the subject matter hereof and no amendment, restatement, modification
or alteration will be binding unless the same is in writing signed by the party
against whom any such amendment, restatement, modification or alteration is
sought to be enforced. The Note(s) may be amended or any provision thereof
waived with the written consent of the Company and the Holder(s) (as defined in
the Note)  of a majority of the aggregate then outstanding principal amount of
the Note(s); provided, however, that any such amendment or waiver that
disproportionately affects any Holder of a Note shall require the written
consent of such Holder.


Section 4.7           Captions.  The captions are inserted for convenience of
reference only and shall not affect the construction of this Subscription
Agreement.


Section 4.8           Validity and Severability.  If any provision of this
Subscription Agreement is held invalid or unenforceable, such decision shall not
affect the validity or enforceability of any other provision of this
Subscription Agreement, all of which other provisions shall remain in full force
and effect.


Section 4.9           Statutory References.  Each reference in this Subscription
Agreement to a particular statute or regulation, or a provision thereof, shall
be deemed to refer to such statute or regulation, or provision thereof, or to
any similar or superseding statute or regulation, or provision thereof, as is
from time to time in effect.


****


 
- 6 -

--------------------------------------------------------------------------------

 


Accredited Investor Certification


YOU MUST BE ABLE TO CHECK OFF AT LEAST ONE OF THE BOXES BELOW IN ORDER TO
PURCHASE THE NOTE.
 
o
The undersigned is a natural person who had individual income of more than
$200,000 in each of the most recent two years or joint income with his spouse in
excess of $300,000 in each of the most recent two years and reasonably expects
to reach that same income level for this year; “income”, for purposes hereof,
should be computed as follows:  individual adjusted gross income, as reported
(or to be reported) on a federal income tax return, increased by (a) any
deduction of long-term capital gains under section 1202 of the Internal Revenue
Code of 1986 (the “Code”), (b) any deduction for depletion under Section 611 et
seq. of the Code, (c) any exclusion for interest under Section 103 of the Code
and (d) any losses of a partnership as reported on Schedule E of Form 1040;



o
The undersigned is a natural person whose individual net worth (i.e., total
assets in excess of total liabilities), or joint net worth with his spouse, will
at the time of purchase of the Note be in excess of $1,000,000;



o
The undersigned is a corporation, Massachusetts or similar business trust,
partnership, or limited liability company, or any organization described in
Section 501(c)(3) of the Internal Revenue Code, not formed for the specific
purpose of acquiring the Note, with total assets in excess of $5,000,000;



o
The undersigned is a trust (other than a revocable grantor trust), which trust
has total assets in excess of $5,000,000, which is not formed for the specific
purpose of acquiring the Note offered hereby and whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D and who
has such knowledge and experience in financial and business matters that he is
capable of evaluating the risks and merits of an investment in the Note;



o
The undersigned is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, and either: (a) the investment
decision will be made by a plan fiduciary, as defined in Section 3(21) of such
act, which is either a bank, insurance company, or a registered investment
adviser; or (b) the employee benefit plan has total assets in excess of
$5,000,000; or (c) the employee benefit plan is a self-directed plan, including
an Individual Retirement Account, with the meaning of Title I of such act, and
the person directing the purchase is an Accredited Investor**;



**NOTE.  If the undersigned is relying solely on this item for its Accredited
Investor status, please print the name of the person directing the purchase in
the following space and furnish a completed and signed Accredited Investor
Certification for such person.


o
The undersigned is an investor otherwise satisfying the requirements of Section
501(a)(1), (2) or (3) of Regulation D promulgated under the 1933 Act, which
includes, but is not limited to, a self-directed employee benefit plan where
investment decisions are made solely by persons who are “accredited investors”
as otherwise defined in Regulation D;



o
The undersigned is a member of the Board of Directors or an executive officer of
the Company; or



o
The undersigned is an entity (including an IRA or revocable grantor trust but
other than a conventional trust) in which all of the equity owners meet the
requirements of at least one of the above subparagraphs.

 
 
- 7 -

--------------------------------------------------------------------------------

 


SUBSCRIPTION AGREEMENT
COUNTERPART SIGNATURE PAGE


If the subscriber is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or a COMMUNITY PROPERTY:
 
 

     
Print Name(s)
  Social Security Number(s)                                  
Signature(s) of subscriber(s)
  Signature(s) of subscriber(s)                                 Address:    
Date
     
 
                                                       
If the subscriber is a PARTNERSHIP, CORPORATION, LLC or TRUST:
                                 
Name of Entity
  Federal Taxpayer ID Number                            
By:
     
 
Name:     State of Organization
 
Title:
                                          Address:              
Date
     
 

 
 
SUBSCRIPTION ACCEPTED AND AGREED TO this _____ day of _______________ 2009.


MiMedX  Group, Inc.
 
 
By:
     
 
Name:    
 
Title:    

 
 

--------------------------------------------------------------------------------